Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 18 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 18 May 1823
				
				Your Letter of the 10th. my Dear Charles afflicted me very much as it still betrayed the same spirit which has already cost your brother so much and which if not timely quelled may end in crimes at which my soul shudders with horror—Let me ask you once more, are you or any of the young person’s who are at College while your passions are excited to fury I say are you capable of judging correctly on a point of such a nature and is not the Government bound by every thing solemn to protect the person’s and lives of the Students placed under their charge? can they are or ought they to countenance under any circumstance whatever such a rebellion as this, or in fact any whatever? Put these questions to yourself and to your Classmates and let them decide on what right they act and whether they can justify themselves to their Parents and to their own hearts—John will tell you honestly and candidly that he deeply regrets the circumstance which has deprived him of the honours he was so near receiving both to the high gratification of your father and myself—During your vacation you will have ample time to reflect upon the subject and I hope that you will obtain both influence and distinction by preaching peace and good will even to the fallen, in the hope that his errors may be pardoned and that he may only suffer from the inflictions of his own conduct conscience—What is the course to be pursued? The President has written to your Father announcing John’s dissmission and that he is not to receive his degree or go to Cambridge—for a year—Can he come home and may he begin the Study of the Law under these circumstances; and will his professional studies should he begin immedeately date from the present time with the Bar—You must answer all these questions through your Uncle Thomas who must endeavour to ascertain them positively—John is to come home but the time is not yet fixed—Your father will write on the subject as soon as he has leisure—We are very anxious concerning your Grand fathers health—His Letter to me which I received two days since denotes no change in his spirits and I flatter myself the warm weather will restore him to his usual strength—My Brother begs to be respectfully remembered to him and hopes to have the pleasure of seeing him in the course of the Summer—Poor Black Charles is dangerously sick and the family generally except your father are sickly—We have heard from Tom Hellen he is much pleased with his situation and quite happy—Love to all from your affectionate Mother
				
					L C A—
				
				
					It was happy for John he did so well at Exhibition as it has left a good impression How goes the Phi Beta Capa—
				
			